  Case: 1:17-md-02804-DAP Doc #: 1973 Filed: 07/24/19 1 of 5. PageID #: 209115


                                                                           Administration
                                                                           Office 614-466-1653
                                                                           Fax 866-365-3465




                                          July23,2019
                                       ViaElectronicMail
                                                 
HonorableDanAaronPolster
CarlB.StokesUnitedStatesCourthouse
801WestSuperiorAvenue,Courtroom18B
Cleveland,Ohio44113Ͳ1837
dan_polster@ohnd.uscourts.gov

cc:
Helen Norton, Judicial Assistant
Helen Norton@ohnd.uscourts.gov
and
Katherine King, Deputy Clerk
Katherine King@ohnd.uscourts.gov

        RE:Plaintiffs’RenewedandAmendedNoticeofMotionforCertificationofRule23(b)(3)
        Cities/CountiesNegotiationClass,InRe:NationalPrescriptionOpiateLitigation,MDL
        No.2804

DearJudgePolster:

        “ ‘[[I]f the health and comfort of the inhabitants of a State are threatened, the State is
        the proper party to represent and defend them.’ ”
                   - Alfred L. Snapp & Son v. Puerto Rico, 458 U.S. 592, 604, (1982), quoting
                   Missouri v. Illinois, 180 U.S. 208, 241 (1901).
        On behalf of the State of Ohio, I express grave concerns regarding the July 9, 2019
Plaintiffs’ Renewed and Amended Notice of Motion for Certification of Rule 23(b)(3) Cities /
Counties Negotiation Class. This class is proposed primarily to resolve claims derivative of
the parens patriae authority of States. Political subdivisions are precluded from pursuing
parens patriae claims in federal courts. City of Sausalito v. O'Neill, 386 F.3d 1186, 1197
(9th Cir. 2004). In short, neither America nor Ohio has sovereign cities or counties. The
negotiating class should not be certified.
        My primary concern is both structural and constitutional. This unprecedented
endeavor by private class action counsel, seeking to represent every local political
subdivision of every State of the Union ignores our structure of government and usurps the
sovereignty of the States. Plaintiffs attempt to insert themselves into negotiations between
the States and the defendants in an effort to “extract the maximum amounts possible” for
the political subdivisions. Plaintiffs’ Counsel also seek to insert themselves between each
State and its political subdivisions by “participat[ing] in any necessary negotiations to


                          30 E. Broad Street | Columbus, Ohio | 43215
                                  www.OhioAttorneyGeneral.gov
    Case: 1:17-md-02804-DAP Doc #: 1973 Filed: 07/24/19 2 of 5. PageID #: 209116



allocate portions of any overall settlement between states and political subdivisions.”
Federal courts are not instrumentalities for political subdivisions to restructure the internal
affairs of a State, i.e., the relation between a State and its component parts. Cmty.
Commc'ns Co. v. City of Boulder, 455 U.S. 40, 53-54 (1982) (noting that our system of
government “has no place for sovereign cities”). Because of this, the proposed negotiating
class is not in the public interest.
        Additionally, the predominant issue for the 34,000 political subdivisions that
plaintiffs’ counsel seek to represent on an opt-out basis, is not liability as counsel contends.
This is particularly true for a “negotiation class,” where liability is essentially presumed.1
The predominant issue for negotiating a settlement is remedy. Counsel attempt to gloss
over the remedy issue with a prepackaged distribution formula. While I do not undertake to
unpack the fairness of the proposed allocation, it is improper and unfair that the proposed
class representatives all are larger political subdivisions. This gives the appearance that
smaller governments might not view the proposed allocation formula favorably. This is
particularly troublesome considering that the opioid epidemic hit rural counties much harder
than urban counties. One would think that the hardest hit putative class members would be
class representatives. But even more predominate is the self-admitted power grab being
made by unelected private attorneys to control the distribution of public moneys within the
States.
Parens Patriae
        When ratifying the Constitution, the States delegated certain aspects of their
sovereignty to the Federal Government. However, the federal government, including this
court, may “not exercise power in a fashion that impairs the States' integrity or their ability to
function effectively in a federal system.” Nat'l League of Cities v. Usery, 426 U.S. 833, 842-
43, 96 S. Ct. 2465, 2470 (1976).
        The U.S. Supreme Court has recognized each State has maintained quasi-sovereign
interests though the parens patriae doctrine. There are two legs of the parens patriae
doctrine. “First, a State has a quasi-sovereign interest in the health and well-being -- both
physical and economic -- of its residents in general. Second, a State has a quasi-sovereign
interest in not being discriminatorily denied its rightful status within the federal system.”
Alfred L. Snapp & Son v. Puerto Rico, 458 U.S. 592, 607, 102 S. Ct. 3260, 3269 (1982).
Parens patriae standing remained firmly lodged with the States—and the States alone.
Cmty. Commc'ns Co. v. City of Boulder, 455 U.S. 40, 53-54 (1982). See also, Mormon
Church v. United States, 136 U.S. 1, 57, 10 Sup. Ct. 792, 808, 34 L. Ed. 481 (“The state, as
a sovereign, is the parens patriae.”)
        The federal republic is The United States of America, and not the United City-States of
America or the United Counties of America. Accordingly, “[t]he federal courts have
unequivocally held that political subdivisions cannot bring claims as parens patriae because
their power is derivative, not sovereign.” Kathleen C. Engel, Do Cities Have Standing?
Redressing the Externalities of Predatory Lending, 38 CONN. L. REV. 355, 365 (2006). As
the Supreme Court put it, our system of government “has no place for sovereign cities”.
Cmty. Commc'ns Co. v. City of Boulder, 455 U.S. 40, 53-54 (1982). The proposed

1
 Politicalsubdivisionsarecreaturesofstatute,withdifferentpowersandauthoritiesdelegatedtothemineach
state.Accordingly,itisquestionablethatevenliabilitycouldbelitigatedonaclassͲwidebasis.



                                                          2
  Case: 1:17-md-02804-DAP Doc #: 1973 Filed: 07/24/19 3 of 5. PageID #: 209117



negotiating class, and perhaps this very litigation, threatens the sovereignty of the States
like nothing else in recent history. It seeks to represent not a single political subdivision
asserting parens patriae standing, but all of them. In other words, this motion seeks to
permit the class to stand in the shoes of the States—nothing short of usurpation.
         The plaintiffs are aware of the U.S. and State Constitutional problems they are
creating. Thus, they attempt to avoid stating that parens patriae is the basis of their claims.
Cities are often reluctant to classify their interests as quasisovereign even when that
appears to be the basis for standing. Laura L. Gavioli, Who Should Pay: Obstacles to Cities in
Using Affirmative Litigation as a Source of Revenue, 78 TUL. L. REV. 941, 959-60 (2004).
This Court has noted the strained nature of the plaintiffs’ claims. “While these allegations do
not fit neatly into the legal theories chosen by Plaintiffs, they fit nevertheless.” [Opinion and
Order, Doc. #: 1203, at 39, PageID #: 29058 (Dec. 19, 2018)]. The reason they do not fit
neatly is because the claims, if properly pled, are parens patriae claims and belong not to
the plaintiffs, but to the States.
         As this Court recognized, “It is accurate to describe the opioid epidemic as a man-
made plague, twenty years in the making. The pain, death, and heartache it has wrought
cannot be overstated. As this Court has previously stated, it is hard to find anyone in Ohio
who does not have a family member, a friend, a parent of a friend, or a child of a friend who
has not been affected.” [Id. at 38, PageID #: 29057]. In their motion, Plaintiffs state this
class is to remedy “the impact of the opioids epidemic on their communities, including the
costs and challenges of battling the epidemic, and the financial and human strain of the law
enforcement, health and welfare, and social services resources”. [Plaintiffs’ Memorandum
in Support of Renewed and Amended Motion for Certification of Rule 23(b)(3)
Cities/Counties Negotiation Class, Doc #: 1820-1, PageID #:56658].
         The universal impact on the residents of Ohio is the basis of the claims being
litigated. This impact is directly to “the health and well-being -- both physical and economic --
of its residents in general”, and is parens patriae in nature. Alfred L. Snapp & Son, 458
U.S., at 607. These claims belong to the States and cannot be pursued by political
subdivisions.
Statewide Concern Doctrine
         Within its state courts, Ohio enforces a form of the parens patriae doctrine through
what is known as the Statewide Concern Doctrine. This doctrine represents an exception to
local “home rule” and gives the State authority over local matters where those local matters
impact the general public. “[E]ven if there is a matter of local concern involved, if the
regulation of the subject matter effects the general public of the state as a whole more than
it does the local inhabitants the matter passes from what was a matter for local government
to a matter of general state interest.” Cleveland Electric Illuminating Co. v. Painesville, 15
Ohio St. 2d 125, 129,239 N.E.2d 75, 78 (1968). See also, Complaint of City of
Reynoldsburg v. Columbus S. Power Co., 2012-Ohio-5270, ¶ 35, 134 Ohio St. 3d 29, 37,
979 N.E.2d 1229, 1237. As mentioned above, this court has already noted the issue is
statewide. By arguing that they can represent a class of every Ohio political subdivision,
Plaintiffs agree.
         The plaintiffs’ alleged purpose is “to establish and maintain an identified, unified,
and durable nationwide body of cities and counties that can credibly claim to represent the
best interest of all its Class members.” [Plaintiffs’ Renewed and Amended Motion for
Certification of Rule 23(b)(3) Cities/Counties Negotiation Class, at 3, Doc #: 1820, PageID
#:56633]. In other words, Plaintiffs’ Counsel want to represent the United Cities & Counties

                                               3
  Case: 1:17-md-02804-DAP Doc #: 1973 Filed: 07/24/19 4 of 5. PageID #: 209118



of America. Such a political entity cannot be created while respecting the dual-sovereign
system. A “class” that includes every Ohio political subdivisions has existed since 1803
when Ohio was granted Statehood and admitted into the Union. It is not within the province
of plaintiffs’ counsel or this court to reorder the system of government adopted by State and
Federal Constitutions.
        This is not merely an academic debate. The State of Ohio’s ability to resolve its
claims against the opioid defendants is seriously impinged by a purported national class
action of local governments claiming the right to pursue overlapping claims. No matter how
useful and powerful Rule 23 and the MDL process may be, they must yield to the structural
constitutions and the jurisdictional limitations of this Article III Court. To do otherwise will
allow plaintiffs’ counsel to lord over the States by commanding the allegiance of all of the
political subdivisions of each state. Accordingly, the Statewide Concern and the parens
patriae doctrines align to require the court to deny private counsel their requested lordship
over Ohio’s political subdivisions.
Superiority
        The suits filed by State Attorneys General are superior to the negotiation class
proposed here. The States are permitted to pursue parens patriae claims. Political
subdivisions are not. 50 State Attorney Generals are better representatives of the people of
their state (and the smaller political subdivisions) than private attorneys hired by the 51
largely urban cities and counties from only 30 states. The States are also better positioned
to do good work with the settlement dollars. The distribution map available on plaintiffs’
website demonstrates this. Distributing a few thousand dollars to local communities is
meaningless. It is the pooled impact of coordinated expenditure of the settlement dollars on
a statewide basis that can best resolve this statewide problem.
        As the Supreme Court unequivocally stated, “ ‘[I]f the health and comfort of the
inhabitants of a State are threatened, the State is the proper party to represent and defend
them.’ ” Alfred L. Snapp & Son v. Puerto Rico, 458 U.S. 592, 604, 102 S. Ct. 3260, 3267
(1982), quoting Missouri v. Illinois, 180 U.S. 208, 241 (1901). With all due respect to
Plaintiffs’ Counsel, as Ohio Attorney General, I am best situated to represent the interests of
the State of Ohio, including the 2,075 political subdivisions Plaintiffs’ Counsel seek to
represent.
        Deferring to State Attorneys General will also prevent another travesty of Plaintiffs’
Counsel’s formula. There is no requirement of a threshold level of agreement within a
particular state. Thus, while there are supermajority requirements within different classes,
nothing protects the unified interests of State political subdivisions.
        Finally, allowing the State Attorneys General to serve our constitutional roles will
prevent this court from creating a class intended to negotiate against the States regarding
the allocation of resources within each State. Such a class would be nothing short of a
federally “imposed displacement of state decisions [that will] substantially restructure
traditional ways in which the local governments have arranged their affairs.” Nat'l League of
Cities v. Usery, 426 U.S., at 849 (1976). Allowing State Attorneys General to negotiate on
behalf of their States without the interference from local governments is superior because it
keeps the federal judiciary from displacing the structure of State government.

Opt-Out Class is Insufficient
        Even if this court were to push past the above concerns, this class should never be
certified as an opt-out class. Unelected, out-of-state attorneys, hired by out-of-state local

                                               4
  Case: 1:17-md-02804-DAP Doc #: 1973 Filed: 07/24/19 5 of 5. PageID #: 209119



governments are not the representatives of the citizens of Ohio or its political subdivisions.
At a minimum, this must be an “opt-in” class.
         If plaintiffs intend to represent over 34,000 political subdivisions, some with various
forms of charters or home rule, mostly led by elective representatives—and with no
representative from 20 states—then plaintiffs should be required to obtain the affirmative
opting-in of each class member. This is especially true here where the overwhelming
difficulty of certifying a negotiating class of over 34,000 political subdivisions is the
allocation of monetary payments among them. The proposed negotiating class recognizes
this difficulty and addresses it by not addressing it. It leaves it to each county to negotiate
with political subdivisions within its boundaries to distribute any funds. This is naïvely both
overbroad and overly narrow. In Ohio, for instance, municipalities often cross county lines.
Political subdivisions also have the right to contract with one another for police, fire and
EMS services. They also have the right to create joint fire and EMS districts. There are
mutual-aid agreements, and task forces, formed to address issues in multifaceted ways
across jurisdictional boundaries. Simply dumping cash upon a county and requiring its
political subdivisions to work it out on their own or be bound by an arbitrary national formula
abandons the heavy lifting of a “global resolution.”
         Also troubling and requiring an opt-in provision is that there is no adequate
representative for Ohio’s small governments. The proposed class representatives from Ohio
include three metropolitan counties and a city within one of them. There is no
representative for suburban or rural counties. No representative of medium or small
metropolitan areas. No representative for small cities or villages. No representative for
townships—some of which are larger than many cities.
         There is not a single representative from hard-hit southern Ohio. Over Ohio’s 9-year
average, the number of solid opioid doses per person in Cuyahoga county was less than half
that in each of Jackson, Vinton, Adams, Perry, Scioto and Ross Counties. Summit and
Franklin Counties also pale in comparison, both having averages less than two-thirds of
each of the six hardest hit counties. Because the negotiating class representatives have
determined how to divide the pie before asking this court to command others to dine, and
done so without including rural or suburban representation, any class should be opt-in.
Conclusion
         The proposed negotiation class should not be certified. Certification runs afoul of our
Federal system of government, ignores the role of the States, and usurps the parens patriae
standing of the States. It also will delay final resolution of the Opioid Litigation and impinge
the ability of the States to resolve their claims on behalf of their residents.




cc:   HelenNorton,JudicialAssistant(Helen Norton@ohnd.uscourts.gov)
        KatherineKing,DeputyClerk(Katherine King@ohnd.uscourts.gov)


                                               5
